Citation Nr: 1542098	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp.

2.  Entitlement to an initial separate rating in excess of 10 percent for tender/painful scar on scalp.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cervical spine disability with radiculopathy.

6.  Entitlement to service connection for headaches.
 
7.  Entitlement to service connection for conjunctivitis.

8.  Entitlement to service connection for a lumbar strain.

9.  Entitlement to service connection for gastroenteritis.

10.  Entitlement to service connection for an upper respiratory infection disability.

11.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

12.  Entitlement to a compensable rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to December 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and an August 2012 rating decision issued by RO in Jackson, Mississippi.

Jurisdiction of all of these matters has been transferred to the RO in Jackson, Mississippi.

Notably, in the March 2010 rating decision, the RO, in part, granted service connection for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp at an initial noncompensable evaluation, effective July 14, 2009.  

In the August 2012 rating decision, the RO granted an initial increased rating for the Veteran's evaluation for a keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp to a 30 percent evaluation, effective July 14, 2009.  The Board notes that since the increase to 30 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 percent for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

While the May 2010 decision, in part, denied entitlement to service connection for an acquired psychiatric condition to include anxiety (claimed as a nervous disorder), the Board notes that the record indicates that the Veteran also contends that he has PTSD as a result of his military experiences.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD.  This issue is addressed in the REMAND below.

In a January 2015 rating decision, the RO denied a compensable rating for the Veteran's service-connected bilateral hearing loss disability.  In March 2005, the Veteran filed a notice of disagreement with this decision. This matter is addressed in the REMAND below.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp was not manifested by four or more characteristics of disfigurement and did not  result in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.

2.  The Veteran's tender/painful scar on scalp was not manifested by both a painful and unstable scar.

3.  Hypertension did not manifest in service or within one year of separation, and is not related to service.

4.  The Veteran's cervical spine disability with radiculopathy was not manifest in service, was not manifest within one year of separation and is not related to service.

5.  The preponderance of the evidence is against a finding that headache disability is related to service.

6.  The preponderance of the evidence is against a finding that a conjunctivitis disability is related to service.

7.  The preponderance of the evidence is against a finding that a lumbar strain disability is related to service.

8.  The preponderance of the evidence is against a finding that a gastroenteritis disability is related to service.

9.  The Veteran does not have a current upper respiratory infection disability.

10.  The Veteran does not have a current PFB disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2014).

2.  The criteria for an initial separate rating in excess of 10 percent for tender/painful scar on scalp have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2014).

3. Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A cervical spine disability with radiculopathy was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A headache disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  A conjunctivitis disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  A lumbar strain disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

8.  A gastroenteritis disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

9.  An upper respiratory infection disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

10.  A PFB disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2009 letter, prior to the date of the issuance of the appealed March 2010 rating decision.  The August 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The August 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that specific notification was not provided for the Veteran's claims for higher initial ratings.  However, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board notes that the Veteran's complete service treatment records are unavailable and that further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (October 27, 2009).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Pertinent medical evidence associated with the claims file consists of the existing service, VA treatment records and the reports of December 2009, January 2010 and July 2012 VA examinations.  The December 2009, January 2010 and July 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2009, January 2010 and July 2012 VA examination reports are sufficient upon which to base a decision with regard to the claim decided herein.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims decided herein is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Higher Initial Ratings  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Board notes that effective October 23, 2008, the rating criteria under Diagnostic Code 7800, Note (4) now allows separate ratings for a scar that causes disfigurement and is either painful or unstable, and those ratings are then combined into an overall rating.  Here, in the August 2012 rating decision, the RO granted a separate 10 percent rating for one or two painful scars under Diagnostic Code 7804 and increased the Veteran's 10 percent rating for disfigurement to a 30 percent rating based on two characteristics of disfigurement under Diagnostic Code 7800.  As a result, the Veteran now has a combined rating of 40 percent for his scar disability, effective from July 14, 2009.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4) (2014).

Accordingly, theVeteran has a current initial 30 percent evaluation for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp under Diagnostic Code 7800 and a current separate initial 10 percent evaluation under Diagnostic Code 7804 for tender/painful scar on the scalp.

Recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Here, VA received the Veteran's claim for in July 2009. Therefore, the Board will consider the revised regulations.

Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.  The October 23, 2008 amendment added two relevant notes: Note (4) which instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury and Note (5) which states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

Under revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  As the maximum rating is 10 percent, no higher rating may be assigned under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014). 

Under revised Diagnostic Code 7804, unstable or painful scar(s) warrant a 10 percent evaluation.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.   A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Factual Background and Analysis

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran was seen in service for his keloid scar of his right parietal occipital area that was 2cm x 1cm.  He reported that it was irritated when combing his hair at times.  He had no other symptoms and no infection.  He had never had any intradermal steroid infections and did not have any systemic treatment in the past 12 months.  The diagnosis was keloid, right parietal occipital area 1.8 square cm.  There was subjective tenderness without other objective findings.  There was no adherence to underlying hair roots but he did have hair follicles in the keloid.  It occupied less than 1/10 of the total body surface and less than 1/10 percent of his exposed body surface.

The Veteran underwent a VA examination in July 2012.  The examiner noted that the Veteran had a keloid scar of the right parietal area of his scalp.  The Veteran reported pain when he got his hair cut as the scar was not level with the rest of his scalp.  He denied plastic surgery and denied infection requiring antibiotics.  He indicated that the pain after a haircut was 9 out of 10 but the pain lasted less than an hour.  He had no current prescriptions or symptoms.  He denied hospitalization or doctor prescribed bedrest for this condition.  He used over the counter creams for this condition when needed.  He had 1 painful scar.  He did not have any scars of the head, face or neck with were unstable with frequent loss of covering of the skin over the scar.  The scar was not both painful and unstable and was not due to burns.  The scar was located at the right parietal area of the scalp and measured 2.4 x 1.4cm.  The surface contour was elevated on palpation.  There was abnormal pigmentation or texture as the Veteran had hyperpigmentation.  The approximate area of the head, face and neck with hyperpigmented areas was 3.8cm squared.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The scar did not impact the Veteran's ability to work.  The diagnosis was keloid scar with mild functional limitations.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial separate evaluation in excess of 10 percent is not warranted for tender/painful scar on scalp and an evaluation in excess of 30 percent is not warranted for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp.

Regarding the initial separate 10 percent rating for a tender/painful scar of the scalp, a higher separate rating would only be available under Diagnostic Code 7804, if the Veteran's scar disability involved three or more scars, or at least one scar was considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014).  However, the evidence of record clearly demonstrates that the Veteran's scars disability is only manifested by one scar and at no point as the scar been evaluated as unstable.  Rather, the July 2012 VA examiner specifically concluded that the scar was not unstable.  Thus, as Veteran has a single scar that was not both painful and unstable, a higher initial evaluation in excess of 10 percent under Diagnostic Code 7804 or additional of an additional 10 percent rating for based on scarring that is both tender and painful under note (2) is not warranted.

Regarding an initial rating in excess of 30 percent for keloid scar, right parietal occipital, as noted above a 50 percent rating is warranted if there was disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  

However, the evidence does not reflect that the Veteran's keloid scar has been productive of visible or palpable tissue loss, or gross distortion or asymmetry of two features or paired sets of any facial features.  Also, the Veteran's keloid scar has not been shown during this time to be productive of four or five characteristics of disfigurement as there has been no scar adherent to underlying tissue;  the skin is not hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture area is not abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is no underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and the skin is not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Thus, as the Veteran's keloid scar has been shown to be productive of only 3 characteristics of disfigurement, an initial disability rating in excess of 30 percent under Diagnostic Code 7800 is not warranted.

The Board has also considered whether higher rating would be available for based on any other disabling effect(s) under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scars, aside from pain.  See C.F.R. § 4.118 (2014).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected keloid scar, right parietal, occipital, disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected keloid scar, right parietal, occipital disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis psychosis and hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A.  Hypertension

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records reflect that in May 1976, the Veteran presented with complaints of dizziness and headaches.  He had elevated blood pressure readings of 138/110, 130/100 and 130/95.

The Veteran's December 1976 separation examination reported blood pressure readings of 126/88.

A May 2005 VA treatment report reflected a diagnosis of essential hypertension.

The Veteran underwent a VA examination in January 2010.  The examiner noted the in-service elevated blood pressure readings in May 1976. The service treatment records noted that the Veteran had been a heavy user of alcohol the night before his blood pressure was elevated.  The Veteran currently reported that he had been started on blood pressure medications 12 years ago at the VA.  The examiner noted a review of all of the Veteran's blood pressure readings from his United States Naval Reserves Physicals in 1990, 1991 and 1992 averaged 129/85.  The diagnosis was essential hypertension without evidence of end-organ damage which was diagnosed 12 years ago.  The examiner opined that it was less likely than not that the Veteran's isolated blood pressure he had while on active duty was directly related to his current hypertension.

Considering the claim for service connection for hypertension, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of hypertension, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  While the Veteran had multiple elevated blood pressure readings in May 1976, there was no diagnosis of hypertension and no treatment for hypertension.  His separation examination in December 1976 also demonstrated blood pressure readings that were not elevated.

The first post-service evidence of hypertension was in 1998 as the Veteran reported on VA examination in January 2010 that he had begun taking blood pressure medication 12 years ago.  None of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.  As a result, service connection for hypertension on a presumptive basis is not warranted as the record does not show hypertension within one year of the Veteran's separation from active duty.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.    This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra. 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim as the January 2010 VA examiner concluded that it was less likely than not that the hypertension disability was related to his military service.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Cervical Spine Disability with Radiculopathy

The Veteran's service treatment records reflect that in April 1975 he presented with complaints of muscle pain of his right lateral neck.  He was assessed with a muscle strain of unknown etiology.  His December 1976 separation examination was negative for complaints or treatments related to his cervical spine.

A May 2005 VA treatment note indicates that the Veteran reported neck pain.

The Veteran underwent a VA examination in January 2010.  The examiner noted that in April 1975, the Veteran presented with complaints of right lateral neck pain with a diagnosis of muscle strain of unknown etiology.  He was treated symptomatically with muscle relaxants and heat.  He reported that he really started having problems with his neck again around 1988 without specific injury.  However, the examiner noted that on Reports of Medical History for the Naval Reserves in May 1983, August 1990, September 1991 and March 1992, no problems with neck pain or recurrent neck pain were reported.  The examiner did note that a review of the records showed that he was involved in a motor vehicle accident in 1992.  X-rays of his cervical spine in December 2000 revealed degenerative changes.  The diagnosis was mild degenerative disc disease at C5-C7 with objective complaint of radiculopathy without objective findings.  The examiner opined that it was less likely than not that his isolated in-service cervical strain was related to his current degenerative changes of the cervical spine.  The degenerative changes of the cervical spine were most likely related to the process of aging and a possible motor vehicle accident in 1992.

Considering the claim for service connection for a cervical spine disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

VA treatment records provide a diagnosis of degenerative joint disease of the lumbar spine.  As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

There are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for several years thereafter.  The first post-service evidence of arthritis of the lumbar spine is the January 2010 VA examination which noted that a December 2000 x-ray revealed degenerative disc disease of the cervical spine.   None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records demonstrate that he had complaints of neck pain.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic cervical spine disability.  The record reflects that his neck complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's December 1976 separation examination does not document any continued complaints, treatment, or diagnosis of chronic cervical spine disability.  Additionally, the Veteran reported that his neck pain began acting up again in 1988.

As the Veteran was not diagnosed with a cervical spine back disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a cervical spine disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson; supra.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current cervical spine disability with radiculopathy is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the cervical spine disability weighs against the claim as the January 2010 VA examiner concluded that it was less likely than not that the Veteran's cervical spine disability was related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a cervical spine disability with radiculopathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Headaches

The Veteran's service treatment records demonstrate that the Veteran presented with headaches on multiple occasions.  Notably, a December 1974 service treatment record noted headaches in the frontal area.  However, the Veteran's December 1976 separation examination was negative for complaints or treatments related to a chronic headache condition.

A May 2005 VA treatment note reported a diagnosis of headaches.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran was seen for headaches with dizziness in December 1974 and May 1976.  It was noted that he had headaches and dizziness after drinking heavily the night before and his blood pressure was elevated that day.  The Veteran reported that he began having bad headaches beginning around 2000.  The examiner noted that on Reports of Medical History for the Naval Reserves in May 1983, August 1990, September 1991 and March 1992, no problems with headaches or dizziness were noted.  He denied any trauma to his head but a review of his records did show that he was involved in a motor vehicle accident in 1992.  The current diagnosis was a nonspecific headache with dizziness.  The examiner concluded that it was less likely than not that the Veteran's current headache was the same headache that he had while he was in the military.  There were plenty of visits on his post-service Reports of Medical History where he denied any chronic headaches.  His headaches first appeared to start around 2000.

Considering the claim for service connection for a headache disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of headaches, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran presented with headache and dizziness complaints on multiple occasions.  The service treatment records however, are negative for any or diagnoses of any chronic headache disorders as the headache complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's December 1976 separation examination was negative for any chronic headache disorder or complaints and the subsequent post-service Reports of Medical History indicated no current/past medical history of headaches.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current headache disability and the Veteran's military service.  As indicated above, the only medical opinion addressing the etiology of the headache disability weigh against the claim as the January 2010 VA examiner concluded that it was less likely than not that the headache disability was related to his military service.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinions are against a finding of a relationship between a claimed headache disability and service, the Board finds that service connection is not warranted.  

D.  Conjunctivitis

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of watery eyes and blurred vision in August 1974.  He was diagnosed with systemic hypotension.  The Veteran's December 1976 separation examination only noted decreased vision.

A May 2005 VA treatment note reported a diagnosis of presbyopia.

The Veteran underwent a VA examination in December 2009.  The examiner noted that the Veteran was seen for blurred vision in service in 1974.  He had a current diagnosis of systemic hypertension and bilateral presbyopia as well as complaints of conjunctive and dry eyes.  He was evaluated for enlarged cup/disc ratios in June 2009.  A history of right exphoria was noted but no evidence of glaucoma was found.  A corneal examination found punctate erosions indicating chronic dryness likely due to fes/Cpap.  The diagnosis was suspected glaucoma, mild to moderate dry eye syndrome, type II diabetes mellitus without retinopathy and refractive error- minor astigmatism with presbyopia.  The examiner indicated that given that dryness and presbyopia could be and usually were consequences of aging, he opined that it was highly unlikely that the Veteran's in-service complaints of watery blurred vision have manifested into is current diagnosis of presbyopia or dry eye condition.

Considering the claim for service connection for a conjunctivitis disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of suspected glaucoma, mild to moderate dry eye syndrome, type II diabetes mellitus without retinopathy and refractive error- minor astigmatism with presbyopia, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran presented with complaints of watery blurred vision.  The service treatment records however, are negative for any or diagnoses of any chronic eye disorder as the watery blurred vision complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's December 1976 separation examination was negative for any chronic eye disorder or complaints.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current conjunctivitis disability and the Veteran's military service.  In fact, the only medical opinion of record weigh against the claim as the December 2009 VA examiner concluded that it was highly unlikely that the Veteran's in-service complaints of watery blurred vision have manifested into is current diagnosis of presbyopia or dry eye condition  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinions are against a finding of a relationship between a claimed conjunctivitis disability and service, the Board finds that service connection is not warranted.  

E.  Lumbar Strain

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of a lower back strain in March 1976 caused by heavy lifting.  He was placed on light duty for 3 days.  However, the Veteran's December 1976 separation examination was negative for complaints or treatments related to a chronic lumbar spine condition.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran reported that his lower back had really gotten bad 5 to 6 years ago.  While the Veteran was seen on a lone occasion in service for a lumbar strain in March 1976, the Veteran denied any recurrent or chronic low back pain on Reports of Medical History for the Naval Reserves in May 1983, August 1990, September 1991 and March 1992.  Current x-rays of the lumbar spine were normal.  The diagnosis was a lumbosacral strain.  The examiner noted that the Veteran was treated for an acute lumbar strain in service which resolved.  His follow up reports did not indicate that he had a problem with acute or chronic low back pain.  He also had an accident in 1992 and he also reported chronic pain for the last 5 to 6 years.  As a result the examiner concluded that it was less likely than not that the Veteran's one isolated strain in service was related to his chronic pain now.  The examiner also noted that the Veteran had been working in housekeeping for 30 years.

Considering the claim for service connection for a lumbar strain disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of a lumbosacral strain, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran was assessed with a lumbar spine strain in March 1976.  The service treatment records however, are negative for any or diagnoses of any chronic low back disorders as the low back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's December 1976 separation examination was negative for any chronic low back disorder or complaints and the subsequent post-service Reports of Medical History indicated no current/past medical history of a lumbar strain.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current lumbar strain disability and the Veteran's military service.  As indicated above, the only medical opinion addressing the etiology of the lumbar strain disability weigh against the claim as the January 2010 VA examiner concluded that it was less likely than not that the Veteran's one isolated strain in service was related to his chronic pain now.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinions are against a finding of a relationship between a claimed lumbar strain disability and service, the Board finds that service connection is not warranted.  

F.  Gastroenteritis, 

The service treatment records demonstrate that the Veteran was diagnosed with gastroenteritis in May 1975.  However, the Veteran's December 1976 separation examination was negative for complaints or treatments related to a chronic gastroenteritis condition.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran was seen for gastroenteritis on one occasion in May 1975.  The examiner noted that on Reports of Medical History for the Naval Reserves in May 1983, August 1990, September 1991 and March 1992, no problems with indigestion or stomach problems were noted.  Currently he reported no nausea, vomiting, hematemesis or melanotic stools but did note having diarrhea at least 2 to 3 times a week as well as paraumbilical cramps.  He also had indigestion and burning 1 to 2 times a week.  The diagnosis was gastroenteritis, treated, resolved in service.  The examiner determined that the Veteran's gastroenteritis complaint was less likely than not related to the gastroenteritis that was treated on one occasion while in the military.  

Considering the claim for service connection for a gastroenteritis disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Board notes that there is a question as to whether the Veteran has a current gastroenteritis disability as the January 2010 VA examiner noted that the Veteran had gastroenteritis that resolved in service.  However, it was also noted that the Veteran had complaints of indigestion, burning and diarrhea 2 to 3 times a week.  When providing the Veteran the benefit of the doubt, the Board finds that the Veteran has a current gastroenteritis disability.

As there is a current diagnosis of gastroenteritis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran was diagnosed with gastroenteritis on one occasion in May 1975.  The service treatment records however, are negative for any or diagnoses of any chronic gastroenteritis disorders as the stomach complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's December 1976 separation examination was negative for any chronic stomach disorder or complaints and the subsequent post-service Reports of Medical History indicated no current/past medical history of gastroenteritis.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current gastroenteritis disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the only medical opinion addressing the etiology of the gastroenteritis disability weigh against the claim as the January 2010 VA examiner concluded that it was less likely than not that the gastroenteritis disability was related to his military service.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinions are against a finding of a relationship between a claimed gastroenteritis disability and service, the Board finds that service connection is not warranted.  

G.  Upper Respiratory Disability and PBF

As the Veteran's claimed upper respiratory disability and PBF disabilities have similar background and analyses, the Board will address these claims together.

The Veteran's service treatment records are negative for complaints or treatments of PBF or a skin rash. 

Service treatment records demonstrate that the Veteran presented with constitutional symptoms that were compatible with an acute viral upper respiratory infection.  The diagnosis was an upper respiratory infection.  However, the Veteran's December 1976 separation examination was negative for complaints or treatments related to a chronic upper respiratory infection.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran was seen for an upper respiratory infection in March 1975 and was also treated and admitted to the hospital for 2 days in December 1973 for an acute viral upper respiratory infection symptomatology.  He did not have any other visits for upper respiratory infection symptomatology.   He denied chronic problems but did report that he had hay fever symptoms for a long time.  The examiner noted that the Veteran denied any problems with frequent or chronic colds, hay fever or sinusitis on Reports of Medical History for the Naval Reserves in May 1983, August 1990, September 1991 and March 1992.  The diagnosis was no chronic upper respiratory tract infection.  He did have what appeared to be a problem with hay fever or vasometer rhinitis that was stable but there was no evidence to support a chronic, recurrent upper respiratory tract infection.

The Veteran underwent a VA skin examination in July 2012.  The diagnosis was a keloid scar for which the Veteran is already service-connected.  

Under the circumstances of this case, the Board concludes that service connection for a PBF and upper respiratory infection disability is not warranted as the Veteran has not been shown to have a current PBF or upper respiratory infection disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's claimed PBF disability, the Veteran's service treatment records and post-service treatments records are negative for treatments, complaints or diagnoses of PBF.  Additionally, the July 2012 VA skin examination provided no diagnosis of PBF.

Regarding the Veteran's claimed upper respiratory disability, the Board notes the Veteran's service treatment records show that he had been treated for an upper respiratory condition in service.  However, these in-service complaints appeared to be acute as there were no diagnoses of a chronic upper respiratory disability in service or since that time.  Furthermore, a review of the record is negative for any current diagnosed upper respiratory disability.  Significantly, the post service treatment records are negative for an upper respiratory disability as the January 2010 VA examiner noted that there was no evidence present for a diagnosis of an upper respiratory disability.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claims for service connection for a PBF and upper respiratory infection disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

H.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed headaches, PFB, hypertension, a cervical spine disability with radiculopathy, gastroenteritis, conjunctivitis, an upper respiratory infection and lumbar strain disabilities, as well as the evidence submitted by him contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that headaches, PFB, hypertension, a cervical spine disability with radiculopathy, gastroenteritis, conjunctivitis, an upper respiratory infection and lumbar strain disabilities are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed headaches, PFB, hypertension, a cervical spine disability with radiculopathy,  gastroenteritis, conjunctivitis, an upper respiratory infection and a lumbar strain disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for keloid scar, right parietal, occipital, claimed as lesions/keloids on scalp is denied.

Entitlement to an initial rating in excess of 10 percent for tender/painful scar on scalp is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cervical spine disability with radiculopathy is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for conjunctivitis is denied.

Entitlement to service connection for a lumbar strain is denied.

Entitlement to service connection for gastroenteritis is denied.

Entitlement to service connection for an upper respiratory infection disability is denied.

Entitlement to service connection for PFB is denied.



REMAND

A.  Acquired Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service where he flew patrols as a submarine aviation anti-sub hunter.  The Veteran has not been afforded an examination to ascertain the etiology of any currently manifested acquired psychiatric disorder.  On remand, he should be afforded a VA examination to ascertain whether any current psychiatric disability is related to his active military service.

B.  Hearing Loss Disability

In a January 2015 rating decision, the RO denied a compensable rating for the Veteran's service-connected bilateral hearing loss disability.  In March 2015, the Veteran filed a notice of disagreement with this decision.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  The claims file does not contain a SOC with respect to the Veteran's claim for a higher evaluation for his hearing loss disability.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue a SOC on the issue of entitlement to a higher evaluation for the Veteran's service-connected hearing loss disability.

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  VA should issue a statement of the case (SOC) to the Veteran regarding his claim for a compensable evaluation for his hearing loss disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim.

2.  Ask the Veteran to identify any outstanding sources of treatment for acquired psychiatric disability (both private and VA).  Make appropriate efforts to obtain any records identified by the Veteran.

3.  Regardless of the Veteran's response to action taking in connection with paragraph (1), obtain any pertinent outstanding from the Jackson, Mississippi, VA Medical Center from July 2012.

4.  Arrange to have the Veteran's scheduled for an examination with a psychiatrist or psychologist for the purpose of providing an opinion as to the etiology of the any current acquired psychiatric disorder.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The examiner should identify any acquired psychiatric disorder that is currently manifested or that has been manifested at any time since the Veteran filed his claim for benefits in July 2009.

For each acquired psychiatric disorder identified (to include the diagnosed depression in May 2005), the  examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's disorder had onset in, or is otherwise related to the Veteran's active military service to include participation in antisubmarine patrols. 

If the examiner cannot provide the requested opinions without resort to speculation, the examiner should give a complete rationale for such conclusion.  The examiner's rationale should include what information is needed in order to give an opinion and/or whether they do not have the medical knowledge required to address the questions asked.

5.  Then, the AMC should readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


